NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 19a0195n.06

                                         Case No. 18-1604

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                     FILED
                                                                                Apr 16, 2019
    ANITA PATRICIA BAKER-SCHNEIDER,           )                            DEBORAH S. HUNT, Clerk
    as Personal Representative of the Estate of
                                              )
    Michael Edward Schneider,                 )
            Plaintiff-Appellee,               )             ON APPEAL FROM THE UNITED
                                              )             STATES DISTRICT COURT FOR
    v.                                        )             THE EASTERN DISTRICT OF
                                              )             MICHIGAN
    BENNY N. NAPOLEON, et al.,                )
            Defendants,                       )                         OPINION
                                              )
    NAYEEM HUQ and FARHAN HUQ, as )
    Personal Representatives of the Estate of )
    Rubab Huq,                                )
            Defendants-Appellants.            )
                                              )


BEFORE: BATCHELDER, McKEAGUE, and NALBANDIAN, Circuit Judges.

          NALBANDIAN, Circuit Judge. After Michael Schneider committed suicide at a Michigan

jail while he was awaiting a pretrial hearing, his personal representative, Anita Patricia Baker-

Schneider, sued several jail officials and government entities under federal and Michigan law.

This appeal involves only one of those defendants, Rubab Huq, M.D., the on-duty physician who

examined Schneider when he arrived at the jail.1 The crux of this appeal is whether Huq acted

with deliberate indifference to Schneider’s psychological needs by releasing Schneider into the

general jail population without first treating Schneider’s mental illness. Because the record

contains no evidence that Schneider disclosed his underlying mental illness to Huq—much less


1
 Huq died while this appeal was pending. Baker-Schneider filed a motion to substitute Huq’s
personal representatives, Nayeem Huq and Farhan Huq, in place of Huq, which this court granted.
Case No. 18-1604, Baker-Schneider v. Napoleon, et al.


that he expressed suicidal thoughts to Huq—we conclude that Huq did not act with deliberate

indifference in violation of Schneider’s constitutional rights. Thus, we REVERSE the district

court’s denial of qualified immunity to Huq.

                                                 I.

       On November 6, 2014, a state court judge arraigned Michael Schneider on a misdemeanor

domestic violence charge and ordered him held without bond until his November 18, 2014, pretrial

hearing.   The following morning, police officers transported Schneider to Wayne County,

Michigan’s William Dickerson Detention Facility (“Dickerson”).          Shortly after his arrival,

Schneider met with several medical professionals, beginning with medical assistant Cathryn

Storey. Storey asked Schneider a series of questions about his medical history, medications, and

drug and alcohol use and then uploaded Schneider’s answers to an online intake form. By his own

account, Schneider was in poor physical health: he informed Storey that he had diabetes and

Hepatitis C and had recently fractured a rib, causing chest pain and shortness of breath. A regular

heroin user, Schneider also reported diarrhea and hearing voices—both symptoms of withdrawal.

       Schneider also described his mental health conditions, including bipolar disorder—for

which he was taking prescription medication—and a history of self-cutting. Indeed, Schneider

acknowledged that he had attempted suicide, although further details about that attempt, including

the date, are unknown. Schneider denied having present thoughts of suicide, and Storey noted that

Schneider was not crying or acting in a strange or unusual manner and showed no signs of anxiety,

depression, or shame. But Storey noticed that Schneider had cuts on both of his hands, and

Schneider acknowledged that the injuries were self-inflicted. So Storey referred Schneider to a

psychiatrist for a follow-up examination at a later date.




                                                 2
Case No. 18-1604, Baker-Schneider v. Napoleon, et al.


       Around noon, Schneider visited Dickerson’s medical clinic and met with registered nurse

Mildred Neal, who collected additional information from Schneider. In her examination notes,

Neal wrote that Schneider had suffered from hypertension for more than twenty years and had also

been diagnosed with prostate cancer. Schneider told Neal that he was taking Hydrocodone for

back pain but that he did not recall the names of his other medications or the name of his pharmacy.

After testing Schneider’s blood sugar levels, Neal sent Schneider to the medical doctor on duty in

the clinic, Defendant-Appellant Rubab Huq, M.D.

       Huq began the examination just after 1:30 p.m. by palpating Schneider’s ribcage. Although

Schneider did not report pain, Huq still ordered a chest x-ray. Huq collected still more medical

history from Schneider, including that he had undergone a prostatectomy two years earlier. She

also noted that Schneider was crying off and on during her examination and that Schneider

complained of diarrhea and skin crawling. Thus, Huq placed Schneider on a heroin withdrawal

regimen, prescribing Catapres, Benadryl, and Imodium. Schneider received his first doses of those

medicines that afternoon while he was in the clinic. And finally, Huq ordered regular blood sugar

testing to monitor Schneider’s diabetes.

       Much of this appeal concerns Huq’s knowledge of Schneider’s underlying mental health

conditions. Although Huq possessed Neal’s assessment of Schneider as she conducted the

examination, Huq had not yet read Schneider’s responses to the questions that Storey asked from

the intake form. In her deposition testimony, Huq stated that because she examined Schneider

soon after he arrived at Dickerson and met with Storey, she did not have the intake form in front

of her during the examination, as is normally the case. Huq conceded, however, that she could

have accessed the intake form electronically because Storey recorded Schneider’s answers online

contemporaneously.



                                                 3
Case No. 18-1604, Baker-Schneider v. Napoleon, et al.


       In any event, Huq testified that she did not know about Schneider’s mental health

conditions, including that he had been psychiatrically hospitalized, took psychiatric medication,

and had attempted suicide. According to Huq, Schneider said “[n]othing whatsoever” about any

mental health issues. (R. 40-4, Huq Dep. at 27:17.) That is not to say that Huq skirted over the

issue during her examination of Schneider: Huq insisted that she followed protocol by asking

Schneider about his mental health but that Schneider “did not voice anything,” (Id. at 34:4), and

that “[n]othing remotely made me think that this guy has issues with mental health . . . .” (Id. at

34:1-2.) And Huq testified that even if she had reviewed Schneider’s responses to the intake form,

she would not have treated Schneider differently.

       With his medical screening complete, Schneider entered the general jail population. The

next morning, he visited the medical clinic, where nurse Brenda Williams tested his blood sugar

levels. Although Williams stated in an affidavit that she had no independent recollection of

Schneider’s visit, she consulted her records and found no indication that Schneider mentioned

suicide. Williams remarked that she “would have documented [such information] in the record

and immediately contacted the charge nurse for a mental health referral” had Schneider expressed

suicidal thoughts. (R. 32-13, Williams Aff. at 2.)

       Around 1:00 p.m. on November 8—about twenty-four hours after Huq’s examination of

Schneider—a jail guard passed the shower unit and observed someone sitting behind the door of

the shower but without the water running. This prompted the guard to open the shower door,

where he found Schneider hanging from a sheet. With assistance from two inmates, the guard

removed the sheet from Schneider’s neck and began to resuscitate him. Paramedics soon arrived

and transported Schneider to Detroit Receiving Hospital, but he died three days later.




                                                4
Case No. 18-1604, Baker-Schneider v. Napoleon, et al.


       Anita Patricia Baker-Schneider, who represents Schneider’s estate, alleges a mix of claims

under 42 U.S.C. § 1983 and Michigan law against Huq, several other jail officials, Wayne County,

Michigan, and the Wayne County Sheriff’s Department. The district court granted the defendants’

motion for summary judgment on all claims as to all defendants, except for the § 1983 claim

against Huq. The court denied Huq’s qualified immunity defense, holding that a factual dispute

remained on whether Huq violated Schneider’s constitutional rights. Huq has appealed that

decision.

                                                 II.

       We first address our jurisdiction to hear this case. The denial of a motion for summary

judgment is ordinarily not appealable because that decision “presents neither a final appealable

order nor an appealable interlocutory order.” Floyd v. City of Detroit, 518 F.3d 398, 404 (6th Cir.

2008) (citation omitted). But there is an exception to that rule in the qualified immunity context.

We have jurisdiction to hear an appeal when a district court denies qualified immunity if the appeal

“presents a question of law and does not require us to resolve disputes of material facts.” Jefferson

v. Lewis, 594 F.3d 454, 459 (6th Cir. 2010) (citation omitted). Here, both parties have stipulated

to the district court’s factual findings, leaving only questions of law for this court to resolve.

Accordingly, we exercise our jurisdiction to hear this appeal, and we review the district court’s

legal conclusions de novo. Brown v. Chapman, 814 F.3d 447, 464 (6th Cir. 2016).

                                                III.

       Because Huq has asserted qualified immunity as a defense, we must resolve two questions:

(1) did she violate Schneider’s constitutional rights; and (2) if so, was the constitutional right

clearly established when the violation occurred? Bays v. Montmorency Cty., 874 F.3d 264, 268

(6th Cir. 2017) (citing Pearson v. Callahan, 555 U.S. 223, 232 (2009)).



                                                 5
Case No. 18-1604, Baker-Schneider v. Napoleon, et al.


        To answer the first question, we must determine what rights a pretrial detainee possesses—

and whether Huq violated those rights. The Supreme Court has held that a prison official violates

the Eighth Amendment when he acts with “deliberate indifference” to an inmate’s “serious medical

needs.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). Of course, Schneider was a pretrial detainee,

not a prisoner, but that distinction is immaterial here because the Fourteenth Amendment’s Due

Process Clause extends the same protections to pretrial detainees as the Eighth Amendment does

to prisoners. Richko v. Wayne Cty., 819 F.3d 907, 915 (6th Cir. 2016).

        A claim of deliberate indifference under the Eighth Amendment has two components—

one objective, the other subjective. Broughton v. Premier Health Care Servs., Inc., 656 F. App’x

54, 56 (6th Cir. 2016) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994)). Under the objective

component, the plaintiff must “allege that the medical need at issue is ‘sufficiently serious.’”

Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001) (quoting Farmer, 511 U.S. at 834). The

parties do not dispute that element of the claim, and we have repeatedly held that a prisoner’s

psychological needs are sufficiently serious, especially when the prisoner is suicidal. See, e.g.,

Comstock, 273 F.3d at 703–04; Horn v. Madison Cty. Fiscal Ct., 22 F.3d 653, 660 (6th Cir. 1994).

Instead, this appeal turns on the subjective component: here, whether Huq “subjectively perceived

facts from which to infer substantial risk to [Schneider], that [she] did in fact draw that inference,

and that [she] then disregarded that risk.” Comstock, 273 F.3d at 703 (citing Farmer, 511 U.S. at

837). Mere negligence does not rise to the level of a constitutional violation. Comstock, 273 F.3d

at 703. Instead, the plaintiff must show that the prison official recklessly disregarded a known

risk. Id.

        The core of Baker-Schneider’s argument is threefold: (1) Huq directly examined

Schneider; (2) Huq ignored Schneider’s significant psychological needs, including his heightened



                                                  6
Case No. 18-1604, Baker-Schneider v. Napoleon, et al.


risk of suicide; and (3) Huq released Schneider into the general inmate population. Baker-

Schneider argues that before releasing Schneider, Huq could have placed him in a secure

environment with greater safeguards against inmate suicide, warned jail guards about his

condition, or referred him to a psychiatrist for immediate treatment.

       The district court denied Huq’s qualified immunity defense because “reasonable minds

could differ as to whether Huq’s failure to review [Schneider’s responses to the intake form]

amounted to deliberate indifference,” noting that “it is a jury question as to whether Huq recklessly

disregarded available information evidencing Schneider’s risk of suicide.” (R. 41, Order at 23.)

But that holding, if applied broadly, would treat medical malpractice as a constitutional tort. That

cannot be. See, e.g., Comstock, 273 F.3d at 703. Huq’s liability does not hinge on whether she

should have logged onto her computer to review Schneider’s responses to the intake form. Rather,

our inquiry considers Huq’s actions given the knowledge she possessed when she examined

Schneider. Indeed, this is “not an objective test or [based on] collective knowledge.” Gray v. City

of Detroit, 399 F.3d 612, 616 (6th Cir. 2005) (internal quotation marks omitted). We must

determine “whether [Huq] recognized that [Schneider] was suffering from a serious mental illness

creating a host of risks and requiring immediate treatment . . . .” Bays, 874 F.3d at 269 (citing

Blackmore v. Kalamazoo Cty., 390 F.3d 890, 899 (6th Cir. 2004)).

       At the outset, we note that when a prison official renders medical treatment, constitutional

liability attaches “only if the treatment is ‘so cursory as to amount to a conscious disregard for [the

inmate’s] needs.’” Bays, 874 F.3d at 269 (quoting Rouster v. Cty. of Saginaw, 749 F.3d 437, 448

(6th Cir. 2014)) (alterations in original). And in cases of suicide, the bar for establishing liability

is even higher. Because suicide is a “difficult event to predict and prevent and often occurs without

warning,” it cannot be the case that a prison doctor is liable any time an inmate under his care



                                                  7
Case No. 18-1604, Baker-Schneider v. Napoleon, et al.


commits suicide. Gray, 399 F.3d at 616. Instead, liability attaches only when the decedent

“showed a strong likelihood that he would attempt to take his own life in such a manner that failure

to take adequate precautions amounted to deliberate indifference to the decedent’s serious medical

needs.” Barber v. City of Salem, 953 F.2d 232, 240 (6th Cir. 1992). Here, the record shows that

Huq rendered medical care. Indeed, she palpated Schneider’s ribs, ordered a chest x-ray and

routine blood sugar testing, and placed Schneider on a medication regimen to lessen his heroin

withdrawal symptoms.      The question, then, is whether Schneider showed to Huq a strong

likelihood that he would commit suicide—and whether Huq recklessly disregarded that risk.

       The record contains no evidence to suggest that Huq knew of Schneider’s poor mental

condition—much less that Huq recognized that he was suicidal and consciously disregarded his

condition. To the contrary, Huq testified that she asked about Schneider’s mental health and that

Schneider said “[n]othing whatsoever” suggesting that he was suicidal or otherwise suffering from

mental illness. Nor did Schneider confide in Huq about his prior suicide attempts, bipolar disorder

diagnosis, use of medication to treat his bipolar disorder, or history of self-harm. The only

evidence that could have possibly alerted Huq to Schneider’s condition was the fact that Schneider

cried intermittently during the examination. But that fact alone does not suggest a “strong

likelihood” that Schneider would later commit suicide, particularly when placed in context:

Schneider knew that he would have to spend the next eleven days in jail before his pretrial hearing,

and worse yet, he was withdrawing from heroin, which he had used daily.

       Baker-Schneider argues that Bays supports affirming the district court’s decision, but we

find that comparison inapt. There, the inmate repeatedly sought medical attention from the jail

nurse, described himself as “bipolar,” “paranoid,” and “angry,” and later warned that he was

“becoming a personal disaster.” Bays, 874 F.3d at 267. The jail nurse scheduled Bays for an



                                                 8
Case No. 18-1604, Baker-Schneider v. Napoleon, et al.


appointment at a mental health center some three weeks later, turning down the center’s offer of

an earlier appointment because “a deputy would be on vacation during the offered time and

transporting [Bays] would be more difficult than usual.” Id. (internal quotation marks and

alterations omitted). Meanwhile, Bays’s condition continued to deteriorate—which he reported to

jail officials—and he ultimately hanged himself without ever receiving psychiatric treatment. Id.

While both Bays and Schneider committed suicide as they awaited their next court date, the

similarities between the cases end there. Bays fully disclosed his mental illness to medical

professionals at the jail—and, indeed, repeatedly sought treatment—yet Schneider neither

disclosed his history of mental illness to Huq nor requested assistance from Huq.

       Baker-Schneider also alleges that Huq sought to “remain blissfully ignorant” to

Schneider’s mental health. (Appellee Br. at 25.) But this argument is similarly unavailing. For

one, Huq attests that she examined Schneider and asked him about his mental health, undermining

the assertion that Huq deliberately ignored Schneider’s condition. And the cases Baker-Schneider

cites on this point—all from outside this circuit—do not advance her argument. In Leavitt v.

Correctional Medical Services, Inc., for example, the First Circuit overturned the district court’s

conferral of qualified immunity to a physician assistant who treated an HIV-positive inmate. 645

F.3d 484 (1st Cir. 2011). There, the inmate disclosed his medical history and requested antiviral

medications to prevent the progression of his condition. Id. at 489. In turn, the physician assistant

ordered a battery of blood tests to best determine which antiviral medication to prescribe—but

then never reviewed those tests nor followed up with the inmate. Id. at 490. But that case

ultimately turned on a factual dispute over whether the physician assistant told the inmate that the

jail lacked the financial resources to pay for antiviral medication, even if the inmate needed that

medication. The First Circuit noted that the district court was “too quick to decide that [the



                                                 9
Case No. 18-1604, Baker-Schneider v. Napoleon, et al.


physician assistant’s] version was credible and [the inmate’s] not,” and that the “genuine and

material dispute ought to be resolved by a jury.” Id. at 499–500. By contrast, we need not make

credibility determinations to conclude here that Huq did not violate Schneider’s constitutional

rights.

          Because the record contains no evidence that Schneider showed before Huq a strong

likelihood that he would commit suicide, nor evidence that Huq disregarded that risk, we conclude

as a matter of law that Huq is entitled to qualified immunity.

                                                IV.

          We REVERSE the district court’s denial of qualified immunity as to Rubab Huq, M.D.




                                                10